Mr. Justice Harker delivered the opinion of the court. As we view one of the questions involved in this controversy, its decision is conclusive of the case. Is a city liable for interest on money collected by special assessment for street improvement which it has wrongfully withheld from the contractor who did the work ? Plaintiff in error bases his claim for interest, on that part of section 2, chapter 74, of the Be vised Statutes, which provides that creditors shall be allowed interest at the rate of five per cent per annum “ on money withheld by an unreasonable and vexatious delay of payment.” The section does not apply to municipal corporations. Under the uniform holding of our Supreme Court, a city is not chargeable with interest oiTclaims against it, in the absence of an express agreement, except where money is wrongfully obtained and illegally withheld by it. City of Pekin v. Reynolds, 31 Ill. 529; City of Chicago v. The People ex rel., etc., 56 Ill. 327; Vider v. City of Chicago, 164 Ill. 354; City of Peoria v. The Fruin Bambrick Construction Co., 169 Ill. 36; City of Danville v. The Danville Water Co., 180 Ill. 235. It is contended, however, that the above authorities do not apply for the reason that this suit is to recover interest on money oppressively withheld after demand. The oppressive or illegal withholding of the money does not constitute the exception made by the Supreme Court. There must also have been a wrongful obtaining of it. That the money in this case was lawfully collected and lawfully paid over to the city treasurer is not questioned. It is unnecessary to express our views on the other points discussed. The city was. not liable to pay interest, and the judgment is right. Judgment affirmed.